PER CURIAM: *
The attorney appointed to represent Gilbert Reyes Farias on appeal has moved for leave to withdraw and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Farias did not respond to counsel’s motion. Our independent review of the brief and the record discloses no nonfrivolous issue. Accordingly, counsel’s motion to withdraw is GRANTED; counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir R. 47.5.4.